ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 10/25/2021 have been entered and considered and are found persuasive.  
Claims 1-5, 8-16, 19 and 20 are allowed.
Interpretation under 35 USC 112(f) for claims 10-14 is maintained.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of method for determining a malignancy of a nodule, comprising: defining a patch surrounding the nodule in the medical image,  predicting a malignancy of the nodule in the patch using a trained deep image-to-image network comprising an encoder and a decoder, comparing the predicted malignancy of the nodule in the patch with one or more thresholds, in response to the comparing of the predicted malignancy of the nodule in the patch with the one or more thresholds: receiving a second medical image of the nodule, the second medical image being of a different modality than the medical image and more detailed than the medical image, defining a second patch surrounding the nodule in the second medical image; and predicting a malignancy of the nodule in the second patch using the trained deep image-to-image network, wherein the trained deep image-to-image network is trained to, based on low level representations of training patches determined by the encoder, 1) reconstruct the training patches by a first branch of layers of the decoder and 2) predict a malignancy of nodules in the training patches by a second branch of layers of the 
For example, the Mehta and Wu references both teach deep image-to-image networks which accomplish both malignancy prediction and reconstruction of a processed output image. Mehta specifically teaches a Y-net architecture which uses completely separate branches like in the claims. Neither reference teaches the claimed two-stage process in which a predicted malignancy is compared with a threshold and in response, a second more detailed image of the nodule is received and the procedure iterates again with this more detailed image. The Zhou reference teaches a multi-scale processing in which the image resolution is purposefully reduced in order to run the deep learning on a smaller image more quickly. If that shows malignancy a higher resolution version is used for validation. The current claims now require that the second image is a different image modality than the first image, in addition to its being more detailed.  The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661